UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4478


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER ALVESTER GEDDIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cr-00284-FL-1)


Submitted:   March 31, 2016                 Decided:   April 11, 2016


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Barbara D. Kocher, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     The district court sentenced Roger Alvester Geddie to 105

months’ imprisonment and a 5-year term of supervised release

after he pled guilty to being a felon in possession of a firearm

and ammunition, in violation of 18 U.S.C. § 922(g)(1) (2012).

Geddie argues on appeal that his above-Guidelines sentence of

imprisonment is substantively unreasonable.                       We affirm in part,

vacate in part, and remand for further proceedings.

     We    review       a    sentence       for    reasonableness,          applying       “a

deferential       abuse-of-discretion             standard.”         Gall    v.     United

States, 552 U.S. 38, 41 (2007).                   Because Geddie does not assert

on appeal any procedural sentencing error, we review only the

substantive       reasonableness        of       the   sentence,      “tak[ing]          into

account    the    totality      of    the    circumstances,”         id.    at    51,     and

considering “whether the sentencing court abused its discretion

in concluding that the sentence it chose satisfied the standards

set forth in [18 U.S.C.] § 3553(a) [(2012)],” United States v.

Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir.) (internal quotation

marks omitted), cert. denied, 135 S. Ct. 305 (2014), and cert.

denied, 135 S. Ct. 384 (2014).                    “An appellate court owes ‘due

deference’ to a district court’s assessment of the § 3553(a)

factors,    and    mere       disagreement        with      the   sentence       below    is

‘insufficient      to       justify   reversal         of   the     district      court.’”

United    States    v.      Howard,   773 F.3d 519,   531    (4th    Cir.    2014)

                                             2
(quoting Gall, 552 U.S. at 51); see id. at 529 n.8; see also

Gall, 552 U.S. at 51-52.

       We   conclude    that      the    district        court    did      not   abuse      its

discretion      in    departing         from       Geddie’s      advisory        Sentencing

Guidelines      range       and      imposing        a    term        of      105     months’

imprisonment.        The district court departed upwardly pursuant to

U.S.    Sentencing     Guidelines        Manual      § 4A1.3,         p.s.    (2014).        “A

court    may   base    a    Guidelines         § 4A1.3     upward       departure       on    a

defendant’s prior convictions, even if those convictions are too

old to be counted in the calculation of the Guidelines range

under Guidelines § 4A1.2(e).”               United States v. McCoy, 804 F.3d
349, 352 (4th Cir. 2015).                Here, the district court considered

Geddie’s argument that his past convictions were too remote but

concluded that considering these convictions was necessary to

better reflect Geddie’s criminal history.                     See id.

       We likewise conclude that Geddie’s sentence is consistent

with    the    relevant      § 3553(a)         factors.          The       district     court

considered      Geddie’s      criminal      history        in    concluding          that    an

above-Guidelines sentence was necessary to promote respect for

the     law    and     to     protect       the       public.              See      18 U.S.C.

§ 3553(a)(2)(A),           (C).         Furthermore,            the     district        court

reasonably concluded that Geddie’s extensive criminal history,

including several firearms offenses, did not adequately deter

him    from    committing      the      instant      offense      and,       thus,    that    a

                                               3
lengthier sentence was necessary to afford adequate deterrence.

See    id.       § 3553(a)(2)(B);      see       also    United       States     v.   Montes-

Pineda, 445 F.3d 375, 381 (4th Cir. 2006) (“[A] shorter prison

term       was    inappropriate     for      a       defendant    who     had    repeatedly

committed a serious offense and who had already proven immune to

other means of deterrence.”).                        Moreover, while Geddie argues

that his sentence            creates     unwarranted        sentencing          disparities,

the existence of USSG § 4A1.3, p.s., demonstrates that, when a

defendant’s         criminal     history         category        does     not     adequately

reflect the seriousness of his criminal history or the risk of

recidivism, such defendant is not similarly situated to other

defendants         whose     criminal     history          categories         are     not     so

inadequate and, thus, renders any resulting sentencing disparity

between them warranted.             Cf. Gall, 552 U.S. at 54 (“[A]voidance

of     unwarranted         disparities       was       clearly        considered      by     the

Sentencing Commission when setting the Guidelines ranges.”); see

also United States v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir.

2012)      (“Even    if     [defendant]’s            sentence    is    more     severe      than

average, that fact does not mean that it was unwarranted.”). *

Thus, we affirm Geddie’s term of imprisonment.


       *While Geddie also contends that the district court
considered an inappropriate factor because it stated it was
giving him the “benefit” of sustaining his objection to a
sentencing enhancement, we conclude that Geddie has taken this
statement out of context, as the district court proceeded to
(Continued)
                                                 4
       Turning to the supervised release portion of the sentence,

the    district    court   imposed    a       five-year    term    of   supervised

release which, as the government notes, exceeds the statutory

maximum    three-year       term.         See     18      U.S.C.    §§ 924(a)(2),

3559(a)(3), 3583(b)(2) (2012).                We conclude that the district

court plainly erred in so doing.                See United States v. Moore,

810 F.3d 932, 939 (4th Cir. 2016) (setting forth standard of

review).    Thus, we vacate this portion of the district court’s

judgment and remand for the district court to correct the term

of supervised release.

       In sum, we affirm the sentence in part, vacate it in part,

and remand for further proceedings consistent with this opinion.

We    dispense    with   oral   argument      because     the   facts     and   legal

contentions      are   adequately    presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                 VACATED IN PART;
                                                                     AND REMANDED




explain   why  the   resulting            Guidelines       range    was     not    an
appropriate sentence.



                                          5